
	

113 S1455 IS: Exchange Verification of Eligibility to Receive Income-Related Funds for Individuals
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1455
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Coburn (for himself,
			 Mr. Barrasso, and
			 Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To condition the provision of premium and cost-sharing
		  subsidies under the Patient Protection and Affordable Care Act upon a
		  certification that a program to verify household income is
		  operational.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Exchange Verification of
			 Eligibility to Receive Income-Related Funds for
			 Individuals or the Requiring E-VERIFI Act.
		2.Conditioning
			 provision of premium and cost-sharing subsidies under the Patient Protection
			 and Affordable Care Act upon certification that a program to verify household
			 income and other qualifications for those subsidies is
			 operationalNotwithstanding
			 any other provision of law, no premium tax credits shall be permitted under
			 section 36B of the Internal Revenue Code of 1986 and no reductions in
			 cost-sharing shall be permitted under section 1402 of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18071) prior to the date on which the
			 Inspector General of the Department of Health and Human Services certifies to
			 Congress that there is in place a program that successfully and consistently
			 verifies, consistent with section 1411 of such Act (42 U.S.C. 18081), the
			 household income and coverage requirements of individuals applying for such
			 credits and cost-sharing reduction reductions.
		
